DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on July 14th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 8, and 14 were amended, and claim 17 was added. Claims 1-17 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to amended features of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibuya et al. (U.S. Patent No. 9,385,090).
Regarding to claim 1, Shibuya teaches an electronic component module, comprising:
a substrate (Fig. 1, element 2; column 2, line 54);
an electronic element disposed on a first surface of the substrate (Fig. 1, element 1b; column 2, line 51);
an encapsulant disposed on the first surface of the substrate and configured to seal the electronic element (Fig. 1, element 6; column 4, line 2);
a first pad disposed directly on an outermost region of a second surface of the substrate (Fig. 1, element 2b; column 2, line 66);
a second pad disposed inward of the first pad and directly on the second surface of the substrate, and positioned parallel to the first pad (Fig. 1, element 13; column 3, line 31); and
a shielding layer connected to the first pad, and at least partially surrounding a side surface of the encapsulant and a side surface of the substrate (Fig. 1, element 8; column 2, line 53); and
wherein the first and second pads are electrically connected by a connection pad (Fig. 1, element 3; column 4, line 30).
Regarding to claim 2, Shibuya teaches the connection pad comprises a plurality of connection pads spaced apart from each other (Fig. 1; column 4, lines 33-35).
Regarding to claim 3, Shibuya teaches the second pad has a strip shape corresponding to a planar shape of the substrate (Fig. 1).
Regarding to claim 5, Shibuya teaches connection electrodes configured to electrically connect to a main substrate, and disposed inward of the second pad on the second surface of the substrate (Fig, 1, the electrodes on the second surface which connect to balls 3).
Regarding to claim 6, Shibuya teaches the substrate comprises a grounding wiring layer connected to the shielding layer (column 4, lines 7-9).
Regarding to claim 7, Shibuya teaches the grounding wiring layer is exposed from the side surface of the substrate and connected to the shielding layer (Fig. 1, the grounding wiring layer 2c is exposed from the side surface of the substrate 2 and connected to the shielding layer 8).
Allowable Subject Matter
Claims 8-17 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 4, the prior art fails to anticipate or render obvious the claimed limitations including “the second pad comprises a plurality of second pads spaced apart from each other, and wherein the plurality of second pads are disposed in the form of a segmented line” in combination with the limitations recited in claim 1.
Regarding to claim 8, the prior art fails to anticipate or render obvious the claimed limitations including “an auxiliary substrate disposed on a second surface of the substrate and having a throughhole in which an electronic element is inserted” in combination with “a shielding layer connected to the first pad and disposed to at least partially surround a side surface 
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including “a second pad disposed inward of the first pad and on the second surface of the substrate, and positioned parallel to the first pad” in combination with “a shielding solder disposed in a space between the second pad and the main substrate”, and in combination with the rest of limitation recited in claim 14.
Claims 9-13 and 15-17 are dependent from allowable claims, thus they are allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828